DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/30/2020 and 05/19/2020 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 03/30/2020 is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20, 31 and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
20 recites the limitation "the housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
There is nothing in claim 20 that refers to “a housing” in the limitation thus lacks antecedent basis.
Claims 31 and 32 recites the limitation "the middle optical component".  There is insufficient antecedent basis for this limitation in the claim. 
There is nothing in claim 20 that refers to "the middle optical component" in the limitation which claim 31 and  depend thus lacks antecedent basis.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both “a rotatable supporting unit” and “a binocular eyepiece”.  
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

For example, “three optical elements are arranged offset on the supporting unit” and “the rotatable supporting unit is arranged in the housing having the binocular eyepiece”.

Further, a first and a second outer optical element, a middle optical element and an operating mechanism are not shown in any figures.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

	
Claim Objections

The following claims are objected to because of the following informalities:a. Claims 31 and 32, the phrase  "the middle optical component" should read “"the middle optical element". Please consider revising this phrase throughout the claims.b. Inconsistency between the: claims and the disclosure: 
the specification fails to specifically disclose “an operating mechanism”, the claims shall define the matter for which protection is sought and that said claims are supported by the disclosure, since they imply that the invention may depart from the subject-matter recited in the claim(s). Please consider revising and simplifying claim language.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over WOLF H (DE 19504427 A1; herein after “Wolf”; Espacenet machine translation attached) in view of Knuenz et al. (US PUB 2008/0100893; herein after “Knuenz”).	
Wolf and Knuenz disclose binocular eyepieces with rotatable beam splitting elements, has first and second observation beam paths and outcoupled into a documentation beam path. Therefore, they are analogous art.

    PNG
    media_image1.png
    844
    758
    media_image1.png
    Greyscale

	Regarding claim 20, Wolf teaches a device for outcoupling a portion of the radiation of an observation beam path of a binocular eyepiece that is freely selectable at (i.e., a binocular tube with eyepiece see Abstract and para. [0001], FIGS. 1-3), comprising: a rotatable supporting unit (a the beam splitter element 4, as shown at least in FIGS. 1-2), an axis of rotation (13) thereof being parallel to axes of observation beam paths of the eyepiece (i.e., it is also possible to arrange the known observation optics of a binocular tube with eyepiece and tube lenses in the primary and secondary observation beam paths, see para. [0032]…the beam splitter element 4 (a rotatable supporting unit) is arranged in the stereo microscope so that it can be rotated about an axis of rotation (parallel to axes of observation beam paths), see para, [0035, ln. 277-278], also see para. [0012] and [0044]-[0045]); wherein the rotatable supporting unit (4) is arranged in the housing having the binocular eyepiece (as shown in FIG. 1); wherein three optical elements (10, 11, 12) are arranged offset on the supporting unit (see para. [0044], as shown in FIGS. 3a-3c above); wherein a first outer optical element (11) and a middle optical element (12) are each located in one of the observation beam paths (13) (see para. [0046, ln. 366-369]) and as shown in FIGS. 3a-3c above); wherein after rotation of the supporting unit, the middle and a second outer optical element (10) are each located in one of the observation beam paths ((see para. [0046, ln. 366-367 and 370) and as shown in FIGS. 3a-3c above); and wherein the first outer optical element and second outer optical element have a beam-splitting effect and are arranged on the supporting unit such that, for the case that they are located in one of the observation beam paths, a portion of the observation radiation is outcoupled into a common documentation beam path (13) (i.e., at least three observation and/or documentation beam paths, including a suitable beam splitter element that enables variable orientation of the observation and/or documentation beam paths in a defined angular range (a common documentation beam path), see para. [0001], also see para. [0022], [0044] to [0048], FIGS. 2, 3a-c).
	Wolf teaches all limitations except for explicit teaching of an axis of rotation thereof being parallel to axes of observation beam paths of the eyepiece, and a portion of the observation radiation is outcoupled into a common documentation beam path.	
However, in a related field of endeavor Knuenz teaches FIG. 3A is a cross section in a plane that contains main beam paths 21 and 22 are parallel to a microscope axis 24 (para. [0046]).
Knuenz further teaches provided in these two main beam paths 21, 22 is a beam splitter device 30 that couples out from the main beam paths an assistant's beam path 31 and a documentation beam path 32, respectively. In the exemplifying embodiment considered in FIG. 1, documentation beam path 32 is coupled out (outcoupled) toward the rear side of stereomicroscope 20 and directed to a connector 4 for documentation (para. [0044]).
FIG. 4A shows the first position of beam splitter device 30, in which position an assistant's beam path 31 is coupled out of first main beam path 21 toward the left side of the microscope. Perpendicular thereto, documentation beam path 32 is coupled out toward the rear side of the microscope (para. [0049] and [0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf such that first and second main beam paths (21, 22) whose spacing defines a stereo base (23), a microscope axis (24) proceeding through the center of the stereo base (23) parallel to the main beam paths; and an optical beam splitter device (30) for generating an 

Regarding claim 21, Wolf as set forth in claim 20 above further teaches the three optical elements are arranged offset, the rotatable supporting unit has a rotation range of +/−90° and has abutments or latching positions in end positions thereof (see para. [0035, ln. 275-276] and [0046, ln. 370]).

Regarding claim 22, Wolf fails to teach an actuating element with or without gears arranged at the rotatable supporting unit.
However, in a related field of endeavor Knuenz teaches a constrained rotation of beam splitters 7 and 8 via the mechanism made up of toothed rack 13, spur gears 11, 12, and ring gears 9, 10. FIG. 3 depicts, in particular those in which entrainment or rotation does not occur constrainedly, but instead is performed, for example, by means of separate drives (actuator(s)) (para.[0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf such that a constrained rotation of beam splitters via separate drives (actuator(s) as taught by Knuenz, such that the beam splitter device thereupon to be brought from its first position 

Regarding claim 23, Wolf fails to teach an actuating element in the form of a switch, which is connected to a motorized drive arranged at the rotatable supporting unit.
However, in a related field of endeavor Knuenz teaches a constrained rotation of beam splitters 7 and 8 via the mechanism made up of toothed rack 13, spur gears 11, 12, and ring gears 9, 10. FIG. 3 depicts, in particular those in which entrainment or rotation does not occur constrainedly, but instead is performed, for example, by means of separate drives (motorized actuator) (para.[0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf such that a constrained rotation of beam splitters via separate drives (actuator(s) as taught by Knuenz, such that the beam splitter device thereupon to be brought from its first position into its second position (or back), for example by a separate drive (motorized actuator) associated with the beam splitter device.

Regarding claim 24, Wolf fails to teach an operating mechanism of the rotatable supporting unit is structured bistably.
However, in a related field of endeavor Knuenz teaches a constrained rotation of beam splitters 7 and 8 via the mechanism made up of toothed rack 13, spur gears 11, 12, and ring gears 9, 10. FIG. 3 depicts, in particular those in which entrainment or (para.[0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf such that a constrained rotation of beam splitters via separate drives (actuator(s) as taught by Knuenz, such that the beam splitter device thereupon to be brought from its first position into its second position (or back).

Regarding claim 25, Wolf teaches the supporting unit comprises a plate (i.e., It is also possible to seal the underside of the beam splitting element (4) used by means of a cover glass (a plate), para. [0043]). 
Wolf fails teaches explicit teaching of a plate.
However, in a related field of endeavor Knuenz teaches as is evident from FIG. 3B, beam splitters 7 and 8 are mounted on a ring gear 9 and 10, respectively, ring gears 9, 10 being in engagement with spur gear 11 that is coupled to spur gear 12, which in turn moves toothed rack 13. Upon a rotation of rotatable housing 1 (a plate), a constrained entrainment of connector 4 via carriage 3 thus occurs, and a constrained rotation of beam splitters 7 and 8 via the mechanism made up of toothed rack 13, spur gears 11, 12, and ring gears 9, 10 (para. [0047]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf such that a rotation of rotatable housing (a plate), and a constrained rotation of beam splitters 7 and 

Regarding claim 26, Wolf as set forth in claim 20 above further teaches the first and second outer optical elements having a beam-splitting effect comprise beam-splitter cubes or plane-parallel plates (i.e., It is also possible to seal the underside of the beam splitting element (4) used by means of a cover glass (beam-splitter cubes), para. [0043]).

Regarding claim 27, Wolf fails to teach the optical elements having a beam-splitting effect outcouple a portion of the observation radiation into a common documentation beam path, wherein a proportion of the outcoupled radiation is up to 80%.
However, in a related field of endeavor Knuenz teaches documentation beam path 32 is coupled out toward the rear side of the microscope. The outcoupling of assistant's beam path 31 is performed by a beam splitter 7 that usefully allows 50% of the light of main beam path 21 to pass toward the binocular tube, and couples or fades out the remaining 50% in the direction indicated (see para. [0049], FIG. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf such that the outcoupling of assistant's beam path is performed by a beam splitter that usefully allows 50% of the light of main beam path to pass toward the binocular tube, and couples or fades out the remaining 50% thus it is possible to have a proportion of the outcoupled 

Regarding claim 28, Wolf fails to teach the optical elements having a beam-splitting effect outcouple a portion of the observation radiation into a common documentation beam path, wherein a proportion of the outcoupled radiation is up to 50%.
However, in a related field of endeavor Knuenz teaches documentation beam path 32 is coupled out toward the rear side of the microscope. The outcoupling of assistant's beam path 31 is performed by a beam splitter 7 that usefully allows 50% of the light of main beam path 21 to pass toward the binocular tube (see para. [0049], FIG. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf such that the outcoupling of assistant's beam path is performed by a beam splitter that usefully allows 50% of the light of main beam path to pass toward the binocular tube as taught by Knuenz, such that there is no effect on image brightness or image orientation.

Regarding claim 29, Wolf as set forth in claim 20 above further teaches the common documentation beam path encloses an angle of 90° with the observation beam paths (see para. [0035] and [0046]).

Regarding claim 30, Wolf as set forth in claim 20 above further teaches the common documentation beam path further comprises a camera that records the image data (i.e., CCD arrays (camera)
are provided in the corresponding documentation beam paths in the stereo microscope, para. [0007, ln. 67-68], also see para. [0031, ln. 240], FIG. 1).

Regarding claim 31, Wolf as set forth in claim 20 above further teaches the middle optical component (12) arranged between the two outer optical elements (10, 11) has no optical effect (pupil 12 is an aperture thus has no optical effect, as shown in FIGS. 3a-3b above).

Regarding claim 32, Wolf as set forth in claim 20 above further teaches the middle optical component arranged between the two outer optical elements (as shown in FIGS. 3a-3b above).
 Wolf fails to teach a beam-attenuating effect.
However, in a related field of endeavor Knuenz teaches documentation beam path 32 is coupled out toward the rear side of the microscope. The outcoupling of assistant's beam path 31 is performed by a beam splitter 7 that usefully allows 50% of the light of main beam path 21 to pass toward the binocular tube, and couples or fades out (beam-attenuating effect) the remaining 50% in the direction indicated (see para. [0049], FIG. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf such that 

Regarding claim 33, Wolf as set forth in claim 20 above further teaches a display that incouples data, images or information opposite the common documentation beam path (see para. [0050]).

Regarding claim 34, Wolf as set forth in claim 33 above further teaches the optical element having a beam-splitting effect, respectively located in the observation beam path, incouples the data, images or information (i.e., a pure video, partial images, see para. [0050]).

Regarding claim 35, Wolf as set forth in claim 20 above further teaches spectrally-dependent filters arranged in the observation beam path and/or in the documentation beam path that are selectively insertable into the observation beam path or the documentation beam path (i.e., neutral glass filter, see para. [0029]).

Regarding claim 36, Wolf as set forth in claim 20 above further teaches the spectrally-dependent filters are arranged on a filter wheel or other changer, which has a motorized drive (i.e., neutral glass filter, see para. [0029]).

Regarding claim 37, Wolf as set forth in claim 20 above further teaches fixed and/or variable stops arranged in the observation beam path and/or in the 

Regarding claim 38, Wolf as set forth in claim 20 above further teaches the fixed and/or variable stops are arranged on a wheel or other changer, which has a motorized drive (i.e., shutter glasses (fixed and/or variable stops) that are synchronized accordingly, see para. [0050]).

Regarding claim 39, Wolf as set forth in claim 20 above further teaches the three optical components (10, 11, 12) are structured as a monolithic block having correspondingly necessary optically effective surfaces (i.e., beam splitter element 4 (a monolithic block) in this case has three observation and / or documentation pupils (10, 11, 12), see para. [0044] and as shown in FIGS. 2 and 3a-c above).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MÜLLER ANDRÉ et al. (WO 2018210979 A1) teaches “the beam path switching device (72) has a beam splitter element (94) which can be moved into the observation beam path (24) and out of the observation beam path (24) for out-coupling image information and contains a deflection element (92) which can be moved into the observation beam path (24) and out of the observation beam path (24)”, see Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 21, 2022